379 F. Supp. 281 (1973)
RALPHS GROCERY COMPANY, DIVISION OF FEDERATED DEPARTMENT STORES, INC., a corporation, Plaintiff,
v.
MEAT CUTTERS UNION LOCAL NO. 421, AMALGAMATED MEAT CUTTERS AND BUTCHER WORKMEN OF NORTH AMERICA, AFL-CIO, an unincorporated association; Doe One through Doe Fifty, inclusive, Defendants,
No. 73-1509-AAH (Formerly ALS).
United States District Court, C. D. California.
July 18, 1973.
*282 William B. Irvin, of McLaughlin & Irvin, Los Angeles, Cal., for plaintiff.
Charles M. Arak and Ronald Arak, of Arak & Arak, Los Angeles, Cal., for defendants.

SECOND MEMORANDUM OPINION AND ORDER OF REMAND OF SECOND PETITION FOR REMOVAL 28 U.S.C. § 1447(c)

(FIRST MEMORANDUM AND ORDER OF REMAND OF FIRST PETITION IS NO. 73-1306-AAH)
HAUK, District Judge.
The above matter, No. 73-1509 having been filed on July 11, 1973, and transferred by Court Rules and General Orders to the undersigned Judge A. Andrew Hauk by Chief Judge Albert Lee Stephens, Jr., on July 18, 1973; and upon reading and considering the Second Petition for Removal filed herein on July 2, 1973, and the Court having heretofore filed and entered its First Memorandum Opinion and Order of Remand on June 14, 1973, as amended on June 20, 1973, in our Case No. 73-1306-AAH remanding the First Petition for Removal filed herein on June 11, 1973, to the Superior Court of the State of California for the County of Los Angeles, and the Court finding that there has been no change whatsoever in the matter and proceeding which was first removed to this Court entitled "RALPHS GROCERY COMPANY, Division of Federated Department Stores, Inc., a corporation, Plaintiff, vs. MEAT CUTTERS UNION LOCAL NO. 421, AMALGAMATED MEAT CUTTERS AND BUTCHER WORKMEN OF NORTH AMERICA, AFL-CIO, an unincorporated association; DOE ONE through DOE FIFTY, inclusive, Defendants." No. C-58455 in the Superior Court of the State of California for the County of Los Angeles, and which was removed back to the Superior Court by the said First Memorandum Opinion and Order of Remand filed and entered herein June 14, 1973, as amended June 20, 1973, in our case No. 73-1306-AAH; and the Court further finding that said First Order of Remand is res judicata with respect to the present Second Petition for Removal of said Superior Court action, filed herein on July 2, 1973; and the Court finding once again that the said action, matter and proceeding has once again been removed to our Court improvidently and without jurisdiction herein, and therefore should be and is hereby remanded to the Superior Court on the Court's own motion.

SECOND ORDER OF REMAND
Now, therefore, it is hereby ordered that the aforesaid Complaint entitled "RALPHS GROCERY COMPANY, Division of Federated Department Stores, Inc., a corporation, Plaintiff, vs. MEAT CUTTERS UNION LOCAL NO. 421, AMALGAMATED MEAT CUTTERS AND BUTCHER WORKMEN OF NORTH AMERICA, AFL-CIO, an unincorporated association; DOE ONE through DOE FIFTY, inclusive, Defendants.", No. C-58455 in the Superior Court of the State of California for the County of Los Angeles be, and the same hereby is remanded to the Superior Court of the State of California for the County of Los Angeles forthwith, pursuant to 28 U.S.C. § 1447(c) and other applicable statutes of the United States, as *283 well as by reason of the res judicata effect of the Court's First Order of Remand made and entered herein on June 14, 1973, as amended on June 20, 1973, and for other good cause; and the Petitioners/Defendants are hereby ordered to pay all just costs by the Respondent/Plaintiff necessarily incurred by reason of the Second Petition for Removal and other proceedings herein subsequent to June 20, 1973, including attorneys fees in the amount of $825 reasonably incurred by counsel for Respondent/Plaintiff as set forth in the Affidavit of William B. Irvin, Esq., filed herein on July 10, 1973.
It is further ordered that counsel for the Defendants/Petitioners should understand that any further attempts to remove this case to Federal Court may result in other and perhaps more severe sanctions being imposed upon them and their clients in favor of Respondent/Plaintiff, pursuant to the Federal Rules of Civil Procedure, the Local Rules and General Orders of our Court, and other Federal Rules and laws appertaining thereto.
It is further ordered that a certified copy of this Second Memorandum Opinion and Order of Remand of Second Petition for Removal be transmitted immediately by the Clerk of this Court to the Chief Judge of this Court, the Honorable Albert Lee Stephens, Jr., and to the Clerk of the said Superior Court of the State of California for the County of Los Angeles by messenger; that another certified copy be sent by mail to said Clerk, with a further certified copy to be sent by mail to the Honorable Campbell M. Lucas, Judge of the said Superior Court of the State of California for the County of Los Angeles, Room 833, Los Angeles County Courthouse, 111 North Hill Street, Los Angeles, California 90012; and finally that copies thereof be transmitted to the respective counsel for both parties herein via the said Superior Court Clerk with additional copies to be mailed to each of said counsel by the Clerk of the within Federal Court.